Name: 2009/782/EC: Commission Decision of 22Ã October 2009 amending Decision 2006/636/EC fixing the annual breakdown by Member State of the amount for Community support to rural development for the period from 1Ã January 2007 to 31Ã December 2013 (notified under document C(2009) 8033)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  cooperation policy;  agricultural policy;  EU finance;  economic geography
 Date Published: 2009-10-23

 23.10.2009 EN Official Journal of the European Union L 278/62 COMMISSION DECISION of 22 October 2009 amending Decision 2006/636/EC fixing the annual breakdown by Member State of the amount for Community support to rural development for the period from 1 January 2007 to 31 December 2013 (notified under document C(2009) 8033) (2009/782/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 69(4) thereof, Whereas: (1) Germany and Sweden have decided, in accordance with Article 136 of Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2) to make an amount calculated in accordance with Article 69(7) of the same Regulation and fixed in Annex III of Commission Regulation (EC) No 639/2009 (3) available from 2011 for rural development programming and financed under the European Agricultural Fund for Rural Development (EAFRD). (2) Commission Decision 2008/788/EC of 3 October 2008 fixing the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 (4) has been repealed and replaced by Commission Decision 2009/780/EC (5) in order to take into account the decision taken by Portugal not to apply voluntary modulation for calendar year 2009. (3) Therefore, Commission Decision 2009/379/EC of 11 May 2009 setting the amounts which, pursuant to Council Regulations (EC) No 1782/2003, (EC) No 378/2007, (EC) No 479/2008 and (EC) No 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure (6) has been amended by Commission Decision 2009/781/EC (7) to take account of those new amounts transferred to and from EAFRD. (4) Following the adoption of Decision 2009/780/EC and Decision 2009/781/EC the amounts made available to EAFRD should be adapted and added to the annual breakdowns of Community support for rural development. (5) Commission Decision 2006/636/EC (8) should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/636/EC is hereby replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 30, 31.1.2009, p. 16. (3) OJ L 191, 23.7.2009, p. 17. (4) OJ L 271, 11.10.2008, p. 44. (5) See page 59 of this Official Journal. (6) OJ L 117, 12.5.2009. p. 10. (7) See page 60 of this Official Journal. (8) OJ L 261, 22.9.2006, p. 32. ANNEX ANNEX Breakdown by Member State of Community support for rural development (2007 to 2013) (current prices in EUR) 2007 2008 2009 2010 2011 2012 2013 Total 2007-2013 of which minimum for regions under the convergence objective, Total Belgium 63 991 299 63 957 784 62 458 083 70 637 509 73 167 519 75 495 480 77 776 632 487 484 306 40 744 223 Bulgaria (1) 244 055 793 337 144 772 456 843 751 412 748 664 398 058 913 397 696 922 395 699 781 2 642 248 596 692 192 783 Czech Republic 396 623 321 392 638 892 409 036 387 415 632 774 406 640 636 412 672 094 424 262 250 2 857 506 354 1 635 417 906 Denmark 62 592 573 66 344 571 67 411 254 85 052 762 91 231 467 98 797 618 106 488 551 577 918 796 0 Germany 1 184 995 564 1 186 941 705 1 202 865 574 1 311 256 553 1 365 559 200 1 398 361 509 1 429 714 950 9 079 695 055 3 174 037 771 Estonia 95 608 462 95 569 377 101 036 594 104 667 353 104 639 066 108 913 401 113 302 602 723 736 855 387 221 654 Ireland 373 683 516 355 014 220 346 851 422 363 518 252 351 698 528 352 271 063 351 503 589 2 494 540 590 0 Greece 461 376 206 463 470 078 482 113 090 492 922 509 665 568 186 669 030 398 671 747 957 3 906 228 424 1 905 697 195 Spain 286 654 092 1 277 647 305 1 320 830 901 1 400 090 047 1 227 613 000 1 255 978 191 1 284 264 263 8 053 077 799 3 178 127 204 France 931 041 833 942 359 146 947 341 939 1 091 752 155 1 169 090 147 1 223 917 557 1 278 994 332 7 584 497 109 568 263 981 Italy 1 142 143 461 1 135 428 298 1 183 870 921 1 256 577 236 1 403 606 589 1 422 949 382 1 441 205 996 8 985 781 883 3 341 091 825 Cyprus 26 704 860 24 772 842 23 949 762 23 911 507 22 402 714 21 783 947 21 037 942 164 563 574 0 Latvia 152 867 493 147 768 241 150 342 483 153 226 381 148 781 700 150 188 774 151 198 432 1 054 373 504 327 682 815 Lithuania 260 974 835 248 836 020 249 948 998 253 855 536 248 002 433 250 278 098 253 898 173 1 765 794 093 679 189 192 Luxembourg 14 421 997 13 661 411 13 255 487 13 838 190 13 287 289 13 281 368 13 212 084 94 957 826 0 Hungary 570 811 818 537 525 661 527 075 432 529 160 494 547 603 625 563 304 619 584 609 743 3 860 091 392 2 496 094 593 Malta 12 434 359 11 527 788 11 256 597 10 964 212 10 347 884 10 459 190 10 663 325 77 653 355 18 077 067 Netherlands 70 536 869 72 638 338 73 671 337 87 111 293 90 406 648 96 082 449 102 750 233 593 197 167 0 Austria 628 154 610 594 709 669 580 732 057 586 983 505 556 070 574 545 968 629 532 956 948 4 025 575 992 31 938 190 Poland 1 989 717 841 1 932 933 351 1 971 439 817 1 935 872 838 1 860 573 543 1 857 244 519 1 851 146 247 13 398 928 156 6 997 976 121 Portugal 560 524 173 562 491 944 584 180 154 592 619 895 611 642 601 611 692 105 610 872 156 4 134 023 028 2 180 735 857 Romania (2) 0 1 146 687 683 1 502 691 530 1 401 644 651 1 357 854 634 1 359 146 997 1 356 173 250 8 124 198 745 1 995 991 720 Slovenia 149 549 387 139 868 094 136 508 049 134 100 946 124 076 091 118 858 866 113 031 296 915 992 729 287 815 759 Slovakia 303 163 265 286 531 906 282 749 256 266 600 239 263 028 387 275 025 447 319 809 578 1 996 908 078 1 106 011 592 Finland 335 121 543 316 143 440 308 265 407 313 973 134 298 490 092 294 408 238 288 617 053 2 155 018 907 0 Sweden 292 133 703 277 225 207 270 816 031 280 491 463 278 775 513 277 860 755 275 759 282 1 953 061 954 0 United Kingdom 263 996 373 645 001 582 706 122 271 746 326 084 748 994 332 752 455 626 749 224 152 4 612 120 420 188 337 515 Total 10 873 879 246 13 274 839 325 13 973 664 584 14 335 536 182 14 437 211 311 14 614 123 242 14 809 920 797 96 319 174 687 31 232 644 963 (1) For 2007, 2008 and 2009, the appropriations from the Guarantee Section of the EAGGF are EUR 193 715 561, EUR 263 453 163 and EUR 337 004 104 respectively. (2) For 2007, 2008 and 2009, the appropriations from the Guarantee Section of the EAGGF are EUR 610 786 223, EUR 831 389 081 and EUR 1 058 369 098 respectively.